BEEZER, Circuit Judge
(dissenting):
I respectfully dissent.
The district court received a document in evidence that was plainly captioned “Trust Deed”. The instrument secured payment of the $640,000 promissory note executed by Miller & Miller Custom Construction, Inc. in favor of Lang-Miller Investments. The printed form contained standard trust deed language and was signed and acknowledged by Gary and Lezlie Miller. The district court found that the trust deed was “given not as additional security for the construction advances, but rather as in the nature of a performance bond.” The testimony dealing with the import of the instrument was very limited. Without objection the following leading question was asked and the following answer given:
Q. Did he [Earl Miller] tell you [Wayne Miller] it [the Trust Deed] was in lieu of a performance bond?
A. I understood it to be in terms like that, yes.
(Emphasis added.) Other testimony made it clear that the appellees understood that the additional collateral of their residential property was required as part of the financing transaction. There is nothing in the record to support a determination that “the trust deed was intended as a performance bond.” (Emphasis added.) Such a conclusion is clearly erroneous.
Since I believe that the trust deed is enforceable in accordance with its terms, I would also award attorneys’ fees to Lang-Miller Investments.